       Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 1 of 27




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

MACHELLE JOSEPH,

             Plaintiff,                              CIVIL ACTION FILE NO.
                                                     1:20-CV-00502-TCB
             v.

BOARD OF REGENTS OF THE
UNIVERSITY SYSTEM OF GEORGIA;
GEORGIA TECH ATHLETIC
ASSOCIATION; GEORGE P. PETERSON,
in his individual capacity; M. TODD
STANSBURY, in his individual capacity;
MARVIN LEWIS, in his individual capacity;
and SHOSHANNA ENGEL, in her individual
capacity,

             Defendants.


BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF GEORGIA’S
                MOTION FOR SANCTIONS
      MaChelle Joseph is the former head coach of the Georgia Tech Women’s

Basketball team (“WBB”). Her employment was terminated on March 26, 2019,

following an investigation into allegations that she had abused her players and

staff. Joseph subsequently filed suit in federal court, alleging that her termination

was merely the latest in a long string of discriminatory and retaliatory acts, carried

out in direct response to her unwavering advocacy for WBB and what she claims


                                              1
        Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 2 of 27




were her repeated complaints that Georgia Tech was discriminating against her and

WBB because of their gender, which she contends constituted unlawful retaliation

under Title VII and Title IX. Of course, for that to be true, Joseph would have to

establish that she did, in fact, complain that Georgia Tech was not in compliance

with Title VII and Title IX. Joseph has stymied the Board of Regents’ ability to

defend itself against her claims by destroying communications which would likely

indicate that, not only did she not make any valid complaints that Georgia Tech

was in violation of Titles VII and IX; she knew her complaints were not valid, but

were instead meant to lay the groundwork for a lawsuit against the Institute in an

effort to insulate herself against any adverse job actions. The Board of Regents

seeks sanctions in the form of a negative inference at summary judgment to

remedy Joseph’s spoliation. In the event the case proceeds to trial, the Board of

Regents also requests leave to present evidence of Joseph’s spoliation to the jury.

   I.      INTRODUCTION AND BACKGROUND
        Joseph served as the head women’s basketball coach at Georgia Tech for

approximately 16 years. In 2014, she and the Georgia Tech Athletic Association

entered into a contract which provided for her compensation through March 31,

2020, and which called for a good-faith reconsideration of the terms and conditions

of that contract after the 2016-2017 season. See Complaint, Exhibit B. In the last



                                         2
       Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 3 of 27




five years of her tenure, WBB failed to achieve a winning in-conference season

and failed to secure a spot in the NCAA tournament. Pl. Dep. 55:21-57:3, 62:9-19.

Then, in May, 2018, Joseph became aware that there was an NCAA investigation

into allegations that one of her assistant coaches provided impermissible benefits in

order to secure a recruit for WBB. See Pl. Dep. 239:12-242:18. She was

interviewed as part of that investigation on or around May 18, 2018. Pl. Dep.

240:8-15. Joseph claims that she felt mistreated during that interview and she

began to believe that Georgia Tech was going to fire her. See, e.g., Pl. Dep.

557:19-558:8. She has also expressed her belief that allowing a coach to go into the

last year of their contract is “a sign that you – you have intentions to fire that

coach.” Pl. Dep. 423:21-424:5.

      The parties are in substantial agreement that, throughout her employment,

Joseph, like most head coaches, regularly advocated for more resources for the

WBB program. Further, the parties also agree that she complained more than once

about WBB’s treatment from the Compliance office. These two areas — budgetary

allocations and compliance inquiries — are the two primary areas where Joseph

contends WBB was treated unfairly. What is less clear, however, is whether any of

her complaints rise to the level of protected conduct under either federal statute




                                          3
       Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 4 of 27




invoked in Joseph’s complaint.1 Clearly, what would be helpful in reaching a

conclusion on that question would be evidence of the complaints themselves –

what, exactly, did Joseph say? Unfortunately for the Defendants in this action,

most of Joseph’s alleged protected activity was conveyed orally and now,

predictably, the parties have differing views on what was said and understood at

the time the alleged complaints were made.

      In an effort to gain more information about the exact substance of Joseph’s

complaints, as well as her own understanding and perception of those complaints,

Defendant BOR submitted interrogatories and requests for production seeking

information related to Joseph’s claimed protected activity. In response, the BOR

received, among other things, emails exchanged between Joseph and Theresa

Wenzel, a former employee of Georgia Tech.2 Wenzel used to serve as an

Associate Dean, Director of Title IX Compliance, and Senior Women’s

Administrator at Georgia Tech and, as part of her role, she acted as Joseph’s

supervisor. Wenzel Dep. 61:15-20, 67:17-19. A few years after her departure from

GT, in 2018, Wenzel became a professional change management consultant and


1
  See Case No. 1:19-cv-03347-TCB. Joseph voluntarily dismissed the first federal
action and re-filed in Fulton County Superior Court. The state action was then
removed to this court on February 3, 2020. See ECF No. 1.
2
  Joseph mentions Wenzel several times in her Complaint. See Complaint, ¶¶ 98-
99, 106-111.

                                        4
       Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 5 of 27




Joseph was her first client. Wenzel 26:15-27:3. Beyond that, the two women are

close friends and confidants and it has been established that Wenzel was actively

assisting Joseph in preparing for this litigation. Pl. Dep. 15:3-20, 321:6-12, 348:17-

21, 357:17-20, 430:25-431:2, 565:11-567:5; Wenzel Dep. 28:21-30. Interestingly,

however, Joseph initially failed to produce a single text message3 between her and

Wenzel. At first, this could be explained by surmising that the two women simply

did not text one another. Over time, however, it became apparent that this

explanation was likely not the reason for the dearth of messages.

      Because Joseph utilized cell phones and a computer which were issued to

her by the Georgia Tech Athletic Association, and because she retained possession

of those devices4 upon her termination, co-Defendant GTAA and the Plaintiff

were, over the course of 2020 and into 2021, involved in discussions regarding the

return of the devices and/or the data thereon. Although it was aware that they were

ongoing, the BOR was not involved in these talks. Thus, the BOR did not become

fully aware until June, 2021, when the Athletic Association finally received a

complete and correct set of device data from Joseph, that the entirety of the text



3
  The term “text message” is used throughout this brief to refer either to iMessages
or WhatsApp messages interchangeably.
4
  Joseph retained possession of an iPhone 8, an iPhone XS, and a MacBook Pro
which had been issued to her by the Athletic Association.

                                         5
          Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 6 of 27




message communications exchanged directly between Joseph and Wenzel

amounted to a single iMessage chain consisting of just 8 messages5 (many of

which appear to have no message body) and a single WhatsApp chain also

consisting of just 8 messages. See Appendix Exhibits 1 & 2. For a variety of

reasons explained more fully below, the BOR contends that Joseph actively deleted

messages between her and Theresa Wenzel which were relevant to the issues in

this case and which Joseph knew or should have known she had a duty to preserve.

The BOR seeks sanctions in the form of a negative inference at summary judgment

to remedy Joseph’s spoliation of this evidence, which the BOR believes would

have shown that Joseph did not have a good faith, reasonable belief that she was

reporting or complaining of violations of Title VII or Title IX.

    II.      STANDARD OF REVIEW
          “Spoliation is ‘defined as the destruction of evidence or the significant and

meaningful alternation of a document or instrument.’” Tesoriero v. Carnival Corp.,

965 F.3d 1170, 1184 (11th Cir. 2020). Because the spoliated evidence now at issue

took the form of text messages, any analysis of their loss is governed by Rule 37(e)

of the Federal Rules of Civil Procedure which provides:


5
 The excel spreadsheet seems to indicate 9 messages in the iMessage chain.
However, rows 8 and 9 refer to a single message which included a screenshot
attachment. There are, therefore, only 8 messages in the chain.

                                            6
          Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 7 of 27




      If electronically stored information that should have been preserved in
      the anticipation or conduct of litigation is lost because a party failed to
      take reasonable steps to preserve it, and it cannot be restored or
      replaced through additional discovery, the court:
            1) Upon finding prejudice to another party from loss of the
               information, may order measures no greater than necessary to
               cure the prejudice; or
            2) Only upon finding that the party acted with the intent to deprive
               another party of the information’s use in the litigation may:
                  A) Presume that the lost information was unfavorable to the
                      party;
                  B) Instruct the jury that it may or must presume the
                      information was unfavorable to the party; or
                  C) Dismiss the action or enter a default judgment.
Fed. R. Civ. P. 37(e). Accordingly, upon a finding of an intent to deprive the BOR

of evidence for use in this litigation, the court is authorized to impose sanctions on

Joseph up to, and including, a presumption at summary judgment that the

destroyed information was unfavorable to her. The court may also permit the BOR

to introduce evidence of the spoliation to the jury in the event the case proceeds to

trial. See United States EEOC v. GMRI, Inc., Case No. 15-20561, 2017 U.S. Dist.

LEXIS 181011, *62 (S.D. Fla. 2017).

   III.     ARGUMENT AND CITATION OF AUTHORITY

            a. Evidence once existed and is now missing.




                                          7
       Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 8 of 27




      The BOR contends that Joseph and Wenzel exchanged messages over

iMessage and/or WhatsApp6 related to Joseph’s complaints of discrimination and

retaliation and her plans to sue the Institute but those messages cannot now be

retrieved. Joseph will argue that the BOR does not have definitive proof that any

such messages ever existed in the first place.7 The BOR acknowledges that there is

no direct evidence that Joseph and Wenzel exchanged such messages, such as an

admission from Joseph, however, the circumstantial evidence to that effect is

compelling.

      As noted above, Joseph and Wenzel are close friends and confidants. See,

e.g., Pl. Dep. 15:3-20, 321:6-12, 348:17-21, 357:17-20, 430:25-431:2, 565:11-

567:5; Wenzel Dep. 28:21-30. They socialized together on a regular basis and

communicated frequently, often about issues Joseph was facing in the workplace.

Pl. Dep. 267:16-25, 355:11-14, 356:20-357:20, 546:11-547:16, 552:4-13, 553:5-

12, 554:10-18, 561:22-562:22, 578:22-580:25; Pl. Dep. Ex. 32-36; see also App.

Ex. 3-4. In her Initial Disclosures, Joseph listed Wenzel as a potential witness who



6
  iMessage is the default messaging application on iPhones and other Apple
devices. WhatsApp is a separate messaging application available for free
download.
7
  The parties are generally in agreement that, once messages of these kinds are lost,
it is highly unlikely that any type of forensic analysis can fully retrieve them,
particularly for the time frame at issue in this case.

                                         8
       Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 9 of 27




might have information about her “allegations of disparate treatment in funding,

resources, and standards of conduct and performance, Plaintiff’s protected activity,

Plaintiff’s allegations of retaliation and retaliatory harassment, Plaintiff’s job

performance, and Plaintiff’s suspension, investigation, and termination.” See App.

Ex. 5, Attachment A, p. 8. Further, Joseph relied on Wenzel for support and

guidance as she made plans to sue the Institute, even going so far as to seek

Wenzel’s advice on what information to send to her attorneys or her feedback on

information received from her attorneys. See App. Ex. 6-8.8 Wenzel was helping

Joseph keep track of her “Timeline of harassment” as early as July, 2018. See

Wenzel Dep. 228:4-21, 230:21-232:22; App. Ex. 12-13. Despite the fact that she

had not worked at GT for years prior, Wenzel also provided input on several

documents Joseph submitted internally, such as staff evaluations, follow ups from

internal meetings, and her February 8, 2019 internal complaint. See App. Ex. 11,

14-16. Finally, the few WhatsApp messages which were in the dataset provided to

GTAA are an indication of the close personal relationship these two women had.

Just a few days after Wenzel’s last day at Georgia Tech, Joseph texted Wenzel



8
 Indeed, Joseph was apparently sending communications and drafts of documents
written by her attorneys to Wenzel without her attorneys’ knowledge or consent,
see App. Ex. 9, and it appears as though Wenzel may have been drafting
documents for Joseph to send to her counsel. See App. Ex. 10-11.

                                          9
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 10 of 27




“Sitting in your office and I’m about to throw up I can’t do this,” an apparent

reference to having to continue working at GT after Wenzel had left. App. Ex. 2.

The amount and nature of correspondence between the two is a clear indication of

their close personal relationship and of how heavily involved Wenzel was in

assisting Joseph with navigating her workplace.

      Given the close nature of their relationship, it is reasonable then to expect

that there would be some level of text traffic between Joseph and Wenzel,

particularly in light of how prone Joseph herself is to using text as a primary

method of communication. In 2018 alone, Joseph sent or received more than

67,000 messages. App. Ex. 17, ¶ 17(e). During her deposition, Joseph testified that

she and Wenzel texted each other a “normal” amount and estimated that it could be

as often as “weekly.” When asked how frequently they texted, she responded “I

don’t recall. I mean, it’s – not a ton but not very little either. It’s just normal.”

See Pl. Dep. 430:12-24 (emphasis added). Yet, in the dataset provided to GTAA,

which Joseph purports to be complete,9 there are virtually no text messages

exchanged between the two; not so much as a “Happy Birthday,” “Running late,”

or a “Can you call?” The complete sets of messages between Joseph and Wenzel


9
 See App. Ex. 18, June 30, 2021 letter from counsel, indicating that Defendants
are in possession of “every single text message Plaintiff sent during her
employment.”

                                          10
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 11 of 27




which were in the dataset provided by Joseph to GTAA are attached hereto.10 The

iMessage chain, App. Ex. 1, contains just eight messages exchanged between

Joseph and Wenzel.11 The WhatsApp chain, App. Ex. 2, goes dead after January,

2016.12 Interestingly, there is not a single message sent from Joseph to Wenzel

from July 28, 2018 until March 4, 2019, during which time it has been established

she was actively preparing for this lawsuit, was discussing her workplace

complaints with Wenzel, and, in fact, had become a client of Wenzel’s. See, e.g.,

Joseph Dep., 321:4-12, 355:11-24, 546:11-547:16, 562:16-22, 564:3-18; Wenzel

Dep., 26:9-27:3; 32:12-25.

      Joseph provided confusing and somewhat self-contradictory testimony

related to her texting habits with respect to Wenzel. During the second day of her

deposition, Joseph was asked whether she and Theresa Wenzel exchanged text


10
   The attachments comprise those message chains which are one-on-one
conversations between Joseph and Wenzel. There are a number of other “group”
threads on which both women are included, along with other people, but the
BOR’s focus was and is on communications between Wenzel and Joseph only.
11
   It appears as though Joseph had Wenzel saved in her phone under a different
name – Theresa Eckhler. See App. Ex. 1; App. Ex. 17, ¶ 19. Wenzel testified that
the name Eckhler has no meaning to her. Wenzel Dep. 9:13-17; 43:21-44:4. The
number in the iMessage chain, however, is that identified as belonging to Wenzel.
Compare App. Ex. 1, iMessage chain, with App. Ex. 5, Attachment A., p. 8
(Plaintiff’s Initial Disclosures, listing phone number for Wenzel).
12
   The only message in the WhatsApp chain that appears after January, 2016, is a
message from the app itself, indicating that messages and calls were protected with
end-to-end encryption. App. Ex. 2.

                                        11
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 12 of 27




messages regarding Title IX and what it requires of college athletic departments.

Pl. Dep. 348:17-349:7. Joseph initially responded “It’s possible,” but added that

“we hardly text.” In response to follow-up questions, she affirmed that she

frequently uses text messaging, but indicated that it was not Wenzel’s preferred

method of communication. Pl. Dep. 349:8-18. Later in the deposition, however,

after the lunch break, Joseph, unprompted, indicated a desire to clarify the record.

She then corrected her prior testimony and seemed to indicate that, in fact, she did

not intend to agree with counsel’s characterization that Wenzel was “not a big

texter.” She asserted that she does not agree with that characterization and she and

Wenzel do exchange text messages. Pl. Dep. 429:11-431:10. It was at this point

that Joseph provided the testimony that she and Wenzel text “a normal amount.”

Later, Joseph was asked whether she and Wenzel used any platforms other than

iMessage to text and she testified that they used WhatsApp at least while she was

in Europe. Pl. Dep. 572:15-21.

      Wenzel also provided contradictory testimony regarding her texting habits

with Joseph. Early in her deposition, Wenzel was explicitly asked about her text

messages with Joseph and unequivocally confirmed that she had used both texts

and WhatsApp to communicate with Joseph. Wenzel Dep., 25:1-4. She was asked

specifically about whether she and Joseph used texting or WhatsApp more


                                         12
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 13 of 27




frequently and she confirmed that she and Joseph probably used WhatsApp more

than iMessage. Wenzel Dep., 25:5-10. When asked again, just moments later, that

she probably used WhatsApp more than text messaging to communicate with

Joseph, Wenzel again confirmed. Wenzel Dep., 26:4-8. Then, much later in the

day, Wenzel backtracked and indicated that she actually meant to say that she used

WhatsApp to communicate with her clients and that she did not believe she used

that application to communicate with Joseph. Wenzel Dep. 169:3-22. Of course, in

addition to being her friend, Joseph is also a client of hers. Pl. Dep. 26:4-27:3.

      Even more curious is the fact that, almost immediately after Joseph was

placed on administrative leave, text messages between she and Wenzel seem to

resume at a steady pace. See, e.g., App. Ex. 19, approximately 35 messages

exchanged between February 27, 2019 and March 31, 2019.13 Indeed, the post-

termination messages which were produced do indicate a level of text traffic that

one might expect from friends – there are a number of messages asking for a phone

call or indicating a missed call, such as “Sorry, I can’t talk right now.” Joseph and




13
  Joseph produced these messages after her deposition and has indicated that they
were pulled from a Samsung device that she obtained after her access to her
GTAA-issued phone was cut off. See App. Ex. 18, p. 2. They were, therefore, not
in the data set provided to GTAA, which only included information from Joseph’s
GTAA-issued devices.

                                          13
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 14 of 27




Wenzel also used text messaging to make plans to meet up. See, e.g., App. Ex. 20-

21.

      Joseph would have the BOR and this Court believe that, despite their close

personal relationship, despite their purported professional relationship, and despite

Joseph’s testimony that she frequently sought Wenzel’s guidance during what she

has claimed was a tumultuous time for her in the workplace, she and Wenzel

exchanged only eight messages over the course of more than three years. They

then suddenly began texting on a regular basis, occasionally with references to

Joseph’s employment at GT and their collaborative efforts to prepare for this

lawsuit. See, e.g. App. Ex. 22 (Joseph texting Wenzel “Before Todd is deposed we

need the tv interviews he did”). The conspicuous absence of even mundane texts

between them during the relevant time frame suggests that Joseph took steps to

remove her messages with Wenzel from her GTAA-issued devices.

         b. Joseph was under a duty to preserve evidence.
      Every party to litigation has a duty to preserve evidence which it has reason

to believe might be relevant to the anticipated litigation. See Graff v. Baja Marine

Corp., 310 Fed. App’x 298, 301 (11th Cir. 2009). Joseph’s duty to preserve arose

as early as May 1, 2018, but no later than June, 2018. These dates are known

because they are the dates Joseph herself has identified as when attorney-client



                                         14
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 15 of 27




privilege and work-product protections began to apply. See App. Ex. 23 (excerpts

of Plaintiff’s Privilege Log).14 Work product only protects those documents which

are prepared “in anticipation of litigation.” See Fed. R. Civ. P. 26(b)(3)(A). Thus,

Joseph was clearly anticipating litigation against Georgia Tech by the summer of

2018 and should have preserved her communications which she could reasonably

foresee would be relevant to her claims or the BOR’s defenses, including

communications related either to her workplace complaints or her efforts to

prepare for this lawsuit.

          c. Additional discovery cannot replace the lost evidence.
      The BOR attempted to recover the missing messages by subpoenaing the

only other person who could provide them: Theresa Wenzel. However, Ms.

Wenzel testified that she has her phone set to auto-delete her WhatsApp messages

after 7 days and her iMessages after 30 days. Wenzel Dep., 23:4-24:25. In addition

to the auto-delete functions, she regularly goes through her messages and deletes

threads. Id. Wenzel also testified that she does not believe she has anything set to

back up to a cloud service. Wenzel Dep. 170:14-19. Further, as noted above, the

parties are in agreement that once text messages have been lost, any attempts to



14
  The number of times Wenzel’s name appears in Joseph’s privilege log is another
curious indicator of Wenzel’s intimate involvement with this case. See App. Ex. 9.

                                         15
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 16 of 27




retrieve them beyond those already made in this case are extremely costly,

imperfect, and unlikely to yield complete information. The BOR is therefore

unable to retrieve the missing messages through any additional discovery.



         d. The BOR has been prejudiced by the destruction of the evidence at
            issue.
      In any retaliation case under Title VII or Title IX, a plaintiff is first required

to establish a prima facie case by demonstrating, among other things, that she

engaged in protected conduct under the relevant statute. See Holifield v. Reno, 115

F.3d 1555, 1566 (11th Cir. 1997) (discussing the prima facie case under Title VII);

Bowers v. Bd. of Regents of the Univ. Sys. of Ga., 509 Fed. App’x 906, 911 (11th

Cir. 2013) (applying Title VII framework to a Title IX claim of retaliation). “An

employee who seeks protection under the opposition clause [of Title VII] must

have a ‘good faith, reasonable belief’ that her employer has engaged in unlawful

[employment] discrimination.” Clover v. Total Sys. Servs., Inc., 176 F.3d 1346,

1351 (11th Cir. 1999). The objective reasonableness of an employee’s belief is

measured against existing substantive law. Id. Because Joseph attempts to bring

retaliation claims under both Title VII and Title IX, her retaliation claims must be

predicated on good faith, reasonable beliefs that Georgia Tech engaged in unlawful

employment discrimination (for the Title VII claims) and that it engaged in

                                          16
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 17 of 27




unlawful discrimination in the provision of resources and benefits within its

athletic department (for the Title IX claims). To prevail on her retaliation claims,

Joseph must demonstrate that she not only genuinely believed that she and the

WBB team were being discriminated against, but also that those beliefs were

reasonable in light of the law as it existed at the time. Simply put, advocacy for

additional resources, naked complaints that Georgia Tech failed to provide

women’s basketball with the same budget allocations as men’s basketball, or even

complaints that GT was treating Joseph or the women’s basketball team unfairly,

are not enough to establish protected conduct under either Title VII or Title IX.

See, e.g. Jeronimus v. Polk Cnty Oppt’y Council, 145 Fed. App’x 319, 326 (11th

Cir. 2005) (general complaints of “harassment” or “hostile environment”

insufficient to establish protected conduct); Boyland v. Corr. Corp. of Am., 390

Fed. App’x 973, 975 (11th Cir. 2010) (“Unfair treatment, absent discrimination …,

is not an unlawful employment practice under Title VII.”); Stimson v. Stryker Sales

Corp., Case No. 1:17-CV-00872-JPB, 2019 U.S. Dist. LEXIS 234773, *7-8 (N.D.

Ga. 2019); see also 34 C.F.R. §106.41(c) (Title IX implementing regulation which

states that “unequal expenditures for male and female teams … will not constitute

noncompliance with this section.”).




                                         17
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 18 of 27




      Because the relevant legal issues involve a close analysis of the plaintiff’s

claimed protected conduct, the BOR sought to discover more details about

Joseph’s complaints. As part of that effort, the BOR served upon Plaintiff a

specific request for production which sought “all text messages, emails, letters,

notes, chats, or any other document reflecting a communication between you and

Theresa Wenzel which discusses, references, or documents any claims of

discrimination or retaliation made during the course of your employment with

GT.” See App. Ex. 24, Board of Regents’ Requests for Production of Documents,

Req. No. 3. Communications with a trusted friend and confidant about her

workplace struggles exchanged at or around the time of the verbal complaints or

alleged adverse actions would be more competent evidence of Joseph’s claimed

protected conduct than post hoc discovery responses crafted by her attorneys,

particularly where that friend assisted with editing the few written complaints

Joseph does have, as Wenzel did. See App. Ex. 7, 14, 30. In response to this

request, the BOR received over a hundred emails, but no text messages or other

messages, notes, or letters of any kind.

      As demonstrated above, it is clear from what was produced in discovery that

Joseph and Wenzel regularly communicated about Joseph’s workplace issues in

the 2018-2019 school year. Joseph testified that she sent documents to Wenzel


                                           18
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 19 of 27




because “I trusted her, and I didn’t know who else to go to to help me sort through

everything that was going on at Georgia Tech with the administration and the

equity issues I had. She was a friend of mine.” Pl. Dep. 321:4-12. She also testified

that Wenzel was assisting Joseph with “organizing her documents,” referencing the

many emails she forwarded to Wenzel over the ‘18-‘19 school year.15 Pl. Dep.

546:11-20; 547:3-16.

      It is also evident from what was produced that Joseph had some awareness

that her complaints were not genuine or were not being made in good faith. See,

e.g., App. Ex. 26 (indicating that travel was not a problem anymore and asking

whether Joseph should “beef up” her claims of harassment); Pl. Dep. Ex. 13, pp.

19-20 (transcript of an October 31, 2018, NCAA investigation interview during

which Joseph indicates no issues “whatsoever” with Stansbury or Rountree, and

that her issues with Engel and Lewis were “small issues, they’re not big issues.”).



15
  The ‘18-‘19 school year would not mark the first time Joseph sought Wenzel’s
advice and guidance but endeavored to keep it a secret from GT. One detail from
the 2016 Sanford investigation (during which Joseph was investigated based on her
assistant’s complaints that Joseph was mis-using the assistant) that elicited concern
was the fact that Joseph had instructed her new assistant to reach out to Wenzel –
who no longer worked at GT and had not for many months – to discuss the budget
process. Joseph further instructed the assistant not to inform Marvin Lewis, the
then-CFO, “or anyone downstairs.” See App. Ex. 25.



                                         19
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 20 of 27




Importantly, throughout this lawsuit, Joseph has claimed that she held these

concerns about discrimination for years, yet, prior to February 8, 2019, she failed

to put them in writing. The February 8 complaint itself was apparently only drafted

following a December 12, 2018, meeting with her supervisor wherein he suggested

that, if Joseph really had serious concerns, she should write them up. Pl. Dep.

376:14-21, 380:2-12. When questioned during her deposition about why she took

so long to write up her concerns after her supervisor suggested she do so, Joseph

responded that the holidays were the cause of the delay. Pl. Dep. 384:16-385:3.

She also testified that she did not recall anyone helping her draft the document. Pl.

Dep. 380:13-20, 381:14-382:16. Documents produced after her deposition

revealed, however, that Joseph was working with her attorneys to craft the internal

complaint and that she circulated drafts of the complaint to several of her friends,

including Theresa Wenzel. 16 See App. Ex. 27-30.

          e. Joseph acted with an intent to deprive the BOR of the information for
             use in the litigation
      Before a court can issue sanctions such as a negative inference, the court

must first find that the party “acted with the intent to deprive another party of the



16
  This is not to imply that there is anything nefarious about consulting with
counsel during what one perceives to be a tense time in the workplace; the point is
simply that one shouldn’t be evasive about that fact in a deposition.

                                          20
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 21 of 27




information’s use in the litigation.” Fed. R. Civ. P. 37(e)(2). In the Eleventh

Circuit, “parties can establish the requisite bad faith through either direct or

circumstantial evidence.” United States EEOC v. GMRI, Inc., Case No. 15-20561-

CIV-Lendard/Goodman, 2017 U.S. Dist. LEXIS 181011, *68 (S.D. Fla. 2017).

During her deposition, Joseph claimed ignorance as to the whereabouts of any

now-lost text messages. She testified that her current devices are set to retain

messages forever17 and she repeatedly claimed that she “did not recall” deleting

any messages between she and Wenzel, or that she did not “recall deleting any text

messages from Theresa Wenzel that would be relevant.” Pl. Dep. 572:25-573:23,

581:22-582:4. Joseph has never provided any alternative explanation for where the

now-missing messages between she and Wenzel could be. For instance, there has

been no claim that her phone malfunctioned in any way. In short, Joseph has not

provided any innocent explanation for where the messages are.

      Perhaps the most compelling piece of information which indicates that

Joseph acted with an intent to deprive the BOR of the now-missing data is the fact

that Joseph retained possession of her GTAA-issued electronic devices following

her termination, necessitating a months-long effort by GTAA to retrieve data from



17
  Although she indicated she did not remember what her phones were set to in
2018. Pl. Dep. 573:8-14.

                                          21
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 22 of 27




those devices in a usable format. On its own, this might not be remarkable, if not

for the following: Joseph was told the day she was fired that she needed to return

her phone and computer.

      During the course of discovery, the BOR requested copies of any recordings

Joseph made during the course of her employment. See BOR RPD to Plaintiff,

Req. No. 2, served on May 12, 2020. In her initial production, Joseph produced six

recordings of staff meetings she attended with other GT employees in response to

this request. Then, in or around December, 2020, during a telephone call between

counsel, Plaintiff’s counsel confirmed to the undersigned, after explicit inquiry,

that there were no additional recordings to be produced. However, during the

course of Joseph’s deposition, it was revealed that Joseph recorded her termination

meeting. Pl. Dep. 522:4-16; 528:4-529:14. That recording reveals that, during the

brief conversation in which she was informed of her termination, Joseph

specifically inquired about whether she needed to return anything to the school and

was told she needed to turn in her phone and computer.18 App. Ex. 31 at 3:00.

Counsel for Joseph have indicated that, prior to her deposition, they were unaware

of the existence of this recording because Joseph had forgotten about it. See App.



18
  Joseph was also somewhat evasive during her deposition when asked whether
she was ever told to return her devices. See Pl. Dep. 538:21-539:18.

                                         22
       Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 23 of 27




Ex. 18, p. 3. So, despite Joseph’s claims that she had been anticipating litigation

for nearly a year by the time she was actually fired, and despite the fact that she

had been gathering documents, consulting with her friends, and represented by

litigation counsel for at least six months prior to her termination, Joseph would

have everyone believe that she recorded her termination meeting and simply forgot

to tell her lawyers about it.

      The alternative, and more likely, conclusion is this: despite unambiguous

instructions to return her phone and computer (given in response to her own

specific inquiry, no less), Joseph retained those devices in an effort to conceal

information which might damage her case. Rather than immediately inform her

attorneys, she made a conscious decision not to tell them that she had recorded the

instructions to return the phones and computer, resulting in a lengthy negotiation

which could have, and should have, been avoided. Joseph’s actions are indicative

of an intent to deprive the BOR of information for use in the litigation, warranting

sanctions against her.

   IV.    CONCLUSION
      Following several years of mediocre performance and notice of a major

NCAA investigation into her program, MaChelle Joseph became afraid that she

would lose her job. In an effort to insulate herself, she gathered documents and



                                         23
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 24 of 27




consulted with attorneys and friends for months in an attempt to lay the

groundwork for a legal claim against the Institute. Despite these attempts, or

perhaps because of them, Joseph’s claims of intentional discrimination remain

vague and ill-defined. Communications which reflect her actions and mindset at

the time she claims to have been engaging in protected conduct and experiencing

harassment and retaliation would go to the heart of any defense the BOR could

mount, yet there is a conspicuous absence of any messages between Joseph and

Wenzel, one of her most trusted confidants and a person who would, herself, have

a working knowledge of Title IX equity-in-athletics requirements. Those

communications might have been found on Joseph’s GTAA-issued phone, had she

returned it when originally asked to do so. The weight of the evidence indicates

that Joseph intentionally retained her devices in an effort to prevent the Board of

Regents from using information on those devices in this case. Such conduct by a

party to litigation cannot be condoned. Therefore, pursuant to Rule 37(e)(2)(A), the

BOR respectfully requests an order that this Court will presume that the lost

information was unfavorable to Joseph, that it would have shown that her

complaints were not reasonable or being made in good faith, and that it will take

that presumption into account at summary judgment. In addition, should any

portion of the case survive summary judgment and proceed to trial, the BOR


                                         24
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 25 of 27




requests that the Court permit it to introduce evidence related to Joseph’s

spoliation for jury’s consideration.

      Respectfully submitted, this 31st day of August, 2021.

                                 CHRISTOPHER M. CARR                    112505
                                 Attorney General

                                 BRYAN K. WEBB                          743580
                                 Deputy Attorney General

                                 KATHERINE POWERS STOFF                 536807
                                 Senior Assistant Attorney General

                                 s/ Courtney C. Poole
                                 COURTNEY C. POOLE                      560587
                                 Assistant Attorney General
Please serve:

Courtney C. Poole
Assistant Attorney General
Georgia Department of Law
40 Capitol Square, S.W.
Atlanta, Georgia 30334-1300
Telephone: (404) 458-3353
Email: cpoole@law.ga.gov




                                         25
        Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 26 of 27




                       CERTIFICATE OF COMPLIANCE

        Pursuant to Local Rule 7.1(D), I hereby certify that the foregoing has been

prepared in compliance with Local Rule 5.1(C) in 14-point Times New Roman type

face.

                                 This 31st day of August, 2021

                                       s/ Courtney C. Poole
                                       Assistant Attorney General




                                        26
      Case 1:20-cv-00502-TCB Document 171 Filed 08/31/21 Page 27 of 27




                         CERTIFICATE OF SERVICE
      I hereby certify that on August 31, 2021, I electronically filed this

DEFENDANT BOARD OF REGENTS OF THE UNIVERSITY SYSTEM OF

GEORGIA’S MOTION FOR SANCTIONS with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to

the following attorneys of record:

                               Edward D. Buckley
                           edbuckley@buckleybeal.com
                                Colleen Coveney
                             Coveney@kmblegal.com
                                  Lisa J. Banks
                              banks@kmblegal.com
                                Joseph E. Abboud
                             Abboud@kmblegal.com
                                  Marilyn Robb
                              Robb@kmblegal.com
                                   Kyle Brooks
                            kbrooks@buckleybeal.com
                               Counsel for Plaintiff

                           Christopher Paul Galanek
                          chris.galanek@bclplaw.com
                                 Tania Faransso
                        tania.faransso@wilmerhale.com
                                   Jamie Yood
                         Jamie.yood@wilmerhale.com
            Counsel for Defendant Georgia Tech Athletic Association


                                       s/ Courtney C. Poole
                                       Assistant Attorney General




                                         27
